Exhibit 99.1 AmerenUE Requests Increase In Electric Rates To Continue Providing Reliable Power To Customers St. Louis, MO, July 24, 2009 – AmerenUE, the Missouri utility company of Ameren Corporation (NYSE: AEE), will be filing today a request for an electric rate increase with the Missouri Public Service Commission (MoPSC). If approved in its entirety, the request would mean an increase of less than 50 cents per day for the average household (based on a residential customer average of 1,100 kilowatt hours used each month). Each household’s increase would vary according to the amount of electricity used. The $402 million request represents an 18 percent increase in rates. Nearly half of the request is primarily driven by investments made to continue system-wide reliability improvements for customers, increases in costs essential to generating and delivering electricity and higher financing costs. The remainder of the request (slightly more than half) is to cover higher fuel costs and lower revenues from sales outside UE’s system. The MoPSC will conduct a thorough review of the company’s request and offer opportunities for public comment. A final decision is expected by June 2010. “Our customers have told us that reliability is their highest priority,” said Warner Baxter, AmerenUE president and chief executive officer. “We have listened and responded by making significant reliability improvements, largely through our Power On program, and those investments are working. “While our current rates are among the lowest in the nation, we know that rising costs to meet customer expectations for reliability, as well as federal and state requirements for renewable energy and cleaner air, are going to continue to drive up energy costs,” said Baxter. “Our current rates simply do not reflect the investments we have made and the costs we are incurring to deliver safe, reliable power to our customers.” Today UE’s electric rates are approximately 40 percent below the national average and more than 20 percentbelow the approved electric rates of other investor-owned utilities in the state of Missouri. “We know these rate increases create hardships for some of our customers, especially during this difficult economic period,” Baxter said. “As a result, we are taking proactive steps to reduce costs, launching energy efficiency initiatives and providing several energy assistance programs to help customers with their energy costs now and in the future. “Our customers expect us to tighten our belts during this challenging economic period, just as they are. As a result, we have already reduced certain planned expenditures in 2009. In addition, we are considering several cost reduction measures, including executive compensation. Over the next two years, we are currently targeting to reduce certain expenditures in excess of $150 million below 2008 levels. However, we will not tighten our belts at the expense of providing safe, reliable service to our customers,” added Baxter. To give customers more control over their energy usage and costs, UE recently launched several residential energy efficiency programs, which include purchase incentives for energy efficient lighting and appliances, customer education and partnerships with retailers and contractors, according to Baxter. More information about these programs is available at UEfficiency.com. UE’s business efficiency programs launched earlier this year. “The goal of the residential and business efficiency programs is to reduce usage by 540 megawatts, the output of a medium-sized coal-fired power plant, by 2025,” he said. “Our customers will save on their bills, help the environment and defer the need to build an expensive new power plant,” said Baxter. Additional tools for all customers include UE’s Energy Savings Toolkit and Personal Energy Report. Budget Billing also helps customers balance out bills throughout the year, eliminating surprises, particularly in the hot summer months. For those customers who are least able to afford higher energy costs, Baxter outlined several assistance programs, including Clean Slate, Dollar More, Low-income Home Weatherization programs and Air Conditioner give-aways. “These programs are targeted to help customers with the greatest needs during this difficult economic period,” said Baxter. “We are pleased to sponsor these initiatives because thousands of families benefit from these programs.” 2 “We will continue to make the best use of every UE asset to provide our customers with safe, reliable and clean energy,” said Baxter. “This increase is needed to fulfill our commitment to our customers to continue to listen, respond and deliver by providing reliable power, dedicated customer service and vision for a sustainable future.” Other features of this request include: · An Environmental Cost Recovery Mechanism, or ECRM, to speed the recovery time of federal or state required environmental investments. · An interim rate increase, of approximately 1.7 percent or $37 million effective Oct. 1, for investments already serving customers. This would reduce the length of time between when UE spends money and when those funds are recovered. This interim increase is subject to refund after a review of our entire case by the MoPSC. · Continuing the fuel cost recovery mechanism previously approved by the MoPSC. (Under the existing fuel cost recovery mechanism, slightly more than half of this requested increase would have been reflected in adjustments to customers rates had today’s filing not taken place.) Additional information about this electric rate case will be available on the Ameren Web site (www.ameren.com/ueprice). AmerenUE serves approximately 1.2 million electric and 127,000 natural gas customers. Ameren Corporation, through its utility companies, serves approximately 2.4 million electric and nearly one million natural gas customers over 64,500 square miles in Missouri and Illinois. Forward-looking Statements Statements in this release not based on historical facts are considered “forward-looking” and, accordingly, involve risks and uncertainties that could cause actual results to differ materially from those discussed. Although such forward-looking statements have been made in good faith and are based on reasonable assumptions, there is no assurance that the expected results will be achieved. These statements include (without limitation) statements as to future expectations, beliefs, plans, strategies, objectives, events, conditions, and financial performance. In connection with the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, we are providing this cautionary statement to identify important factors that could cause actual results to differ materially from those anticipated.
